DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species: nucleic acids, in the reply filed on 6/16/2022 is acknowledged.

Claim Objections
Claim 52 is objected to because it fails to end in a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52, 60, 64, 68, 72, 75, 76, 80, and 84 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites determining that a subject who has a NET will be responsive to PRRT based on a score obtained based on the histological grade of the NET and the summated expression levels of the genes set forth in the claims.  This is recitation of a natural correlation because, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The normalizing, summing, and determining steps are also a recitation of abstract ideas because they are directed to drawing conclusions and making calculations and comparisons, which can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of determining the expression level of the 12 biomarkers listed in the claims and the histological grade of the NET do not integrate the JEs into a practical application because they are mere data gathering steps to use the correlation and do not add a meaningful limitation to the method.  Although the claim recites a step of administering a PRRT, this step is dependent on a subject identified as being responsive to PRRT, which is “based on a score”.  However, the claim does not require any particular score be determined, therefore, this step is taken as conditional because it encompasses determining levels that do not indicate that the subject will be responsive to PRRT.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the steps of determining expression levels and histological NET grade are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  These steps are not only mere data gathering step, but the general recitation of detection of known nucleic acids, and grading a tumor is well understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67, 71, 79, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 67, 71, 79, and 83 are rejected for being incomplete as they depend from a canceled claim.  Accordingly, they will not be further treated on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-42, 52, 55-56, 58-60, 62-66, 68-70, 72-78, 80-82 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Bodei (Bodei et al; Eur J. Nucl Med Mol Imaging, vol 43, pages 839-851, November 2015) in view of Modlin (Modlin et al; US20160076106; March 17, 2016) and Kidd (Kidd et al; Endoc Relat Cancer, vol 22, pages 561-575, 2015).
With regard to claims 41, 42, and 52, Bodei teaches determining the expression level of genes in the NETest to predict response to PRRT.  Bodei teaches that an NETest, which included all of the genes ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, PLD3, NAP1L1, NOL3, and TECPR2, was developed, and an “ome index” was derived from the summation of gene cluster expression of ARAF1, BRAF, KRAS, and RAF1 (“signalome”), as well as ATP6V1H, OAZ2, PANK2, and PLD3 (“metabolome”)(page 842, col 1, page 846, col 2; page 841, col 2) for predicting response rate to PRRT.  With regard to claim 52, Bodei teaches that a prediction quotient was also assessed which included the genes from the “ome” index and tumor grade which predicted response at a cutoff value of >5.9 (page 844, col 2).  With regard to claims 41 and 42, Bodei teaches that the NETest (which analyzed a panel of genes including ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, PLD3, NAP1L1, NOL3, and TECPR2) correlated with treatment response to PRRT (page 842, col 2 “C3”).   With regard to claim 52, Bodei teaches that the prediction quotient (“ome” index + grade) was clinically useful in predicting PRRT response and efficacy (page 845, col 1).  
Bodei does not teach administering PRRT after determining and normalizing expression of the claimed genes, however Bodei does teach that the study demonstrated that the NET gene transcript signature predicted treatment response and the prediction quotient predicted treatment efficacy (page 850, col 2).  Further, Modlin exemplifies methods of using the NET gene signature to assess PRRT treatment efficacy and teaches the expression levels of the claimed genes can be use to predict response to PRRT (para 0008).  Kidd also teaches assessment of the gene expression of the claimed genes in analyzing low grade and high grade NETs and teaches that a subset of the 51 genes, which includes ARAF1, BRAF, KRAS, and RAF1 (“signalome”), ATP6V1H, OAZ2, PANK2, and PLD3 (metabolome), and NAP1L1, NOL3, and TECPR2 (proliferome), were able to differentiate tumors in both tissue and blood (see table 4, figures 3, 4 and 5). Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date, to use the method taught by Bodei for the purpose of assessing treatment efficacy of PRRT and to administer PRRT to those patients in whom the levels are indicative of positive response with a reasonable expectation of success.  
Bodei does not teach normalizing the gene expression of the genes ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, PLD3, NAP1L1, NOL3, and TECPR2 to the expression level of ALG9, however Modlin teaches that ALG9 is a housekeeping gene and teaches that this gene was successfully used to normalize expression of the claimed genes in NET and control samples (para 0039, 0168).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to normalize expression of the claimed genes with the housekeeping gene ALG9 because Modlin teaches to do so.  
Bodei does not teach normalization to the expression level of the claimed genes to ALG9 and using tumor grade to arrive at a score of summated expression levels and histological grade of the genes ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, PLD3, NAP1L1, NOL3, and TECPR2, however Bodei does teach using summated gene expression of ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, and PLD3 and tumor grade to arrive at a prediction quotient to assess PRRT efficacy in patients with neuroendocrine tumors.  Bodei teaches using the “signalome” and “metabolome” genes because they provided biologically relevant information about neuroendocrine tumors (page 846, col 1).  Bodei teaches that these genes provided dimensionality to the predictive capacity of a multianalyte algorithm for PRRT and also teaches that it is essential to continue to search for additional markers (page 847, col 2).  Kidd teaches assessing the NETest genes ability to predict stable vs progressive disease and to better define clinical disease (page 567, col 2).  Kidd teaches the genes in the NETest were mathematically reconfigured to different “omes” to include specific neoplastic defining hallmarks (table 4).  Kidd teaches that some of the genes in the “proliferome” (which includes NAP1L1, NOL3, and TECPR2) have been identified in NETs as markers of proliferation (page 571, col 2) and that the “proliferome” gene expression was specific to NET’s and  was significantly increased in progressive disease (page 572, col 1).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to have included analysis of NAP1L1, NOL3, and TECPR2 in the method of predicting PRRT efficacy taught by Bodei and Modlin with a reasonable expectation of success.  The ordinary artisan would have been motivated to analyze additional genes because Bodei teaches to do so.  The ordinary artisan would have been motivated to include genes from the proliferome as taught by Kidd, because Kidd teaches that the expression signature of these genes was specific to NET’s and was significantly increased in progressive disease.
With regard to claims 55 and 56, although Bodei, Modlin, and Kidd do not teach a predetermined cutoff of 10.9, in performing the method of Bodei, Modlin, and Kidd, the ordinary artisan would necessarily arrive at the predetermined cutoff value in view of the additional genes used in the PRRT efficacy score.   
With regard to claims 58-60, Modlin teaches that the expression biomarkers are DNA, RNA or protein (pages 97 and 98, para 0237-254). 
With regard to claims 62-64, Modlin teaches mRNA is reverse transcribed to cDNA and the produced cDNA expression level is detected (0245-0246).
With regard to claims 65, 66, 68-70, and 72, Modlin teaches the test sample can be blood (para 0258) or tumor (para 0256).
With regard to claims 73-76, Modlin, Bodei, and Kidd all teach analysis in high grade NET and low grade NETs.
    With regard to claims 77-78, 80-82, and 84, Bodei teaches determining PRRT efficacy for 177Lu-DOTA-Tyr3-Thr8-octreotide (177Lu-octreotate) (page 840, col 2 “PRRT protocol”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-42, 52, 55-56, 58-60, 62-66, 68-70, 72-78, 80-82 and 84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-55 of copending Application No. 17/521,205 in view of Bodei (Bodei et al; Eur J. Nucl Med Mol Imaging, vol 43, pages 839-851, November 2015) in view of Modlin (Modlin et al; US20160076106; March 17, 2016) and Kidd (Kidd et al; Endoc Relat Cancer, vol 22, pages 561-575, 2015). 
‘205 teaches assessing PRRT therapy for neuroendocrine tumors (NET) using 8 of the 11 claimed genes, and 22 biomarkers (which includes all 11 claimed genes) for expression analysis, normalizing expression, comparing the normalized expression to a predetermined cutoff, and predicting PRRT efficacy.  ‘205 does not teach a particular cutoff value, normalization to the ALG9 gene, determining a score using the summated gene expression as well as the addition of determining histological grade, or the particular embodiments in claims 55-56, 58-60, 62-66, 68-70, 72-78, 80-82 and 84.  
Bodei teaches determining the expression level of genes in the NETest to predict response to PRRT.  Bodei teaches that an NETest, which included all of the genes ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, PLD3, NAP1L1, NOL3, and TECPR2, was developed, and an “ome index” was derived from the summation of gene cluster expression of ARAF1, BRAF, KRAS, and RAF1 (“signalome”), as well as ATP6V1H, OAZ2, PANK2, and PLD3 (“metabolome”)(page 842, col 1, page 846, col 2; page 841, col 2) for predicting response rate to PRRT.  With regard to claim 52, Bodei teaches that a prediction quotient was also assessed which included the genes from the “ome” index and tumor grade which predicted response at a cutoff value of >5.9 (page 844, col 2).  With regard to claims 41 and 42, Bodei teaches that the NETest (which analyzed a panel of genes including ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, PLD3, NAP1L1, NOL3, and TECPR2) correlated with treatment response to PRRT (page 842, col 2 “C3”).   With regard to claim 52, Bodei teaches that the prediction quotient (“ome” index + grade) was clinically useful in predicting PRRT response and efficacy (page 845, col 1).  Bodei teaches that the study demonstrated that the NET gene transcript signature predicted treatment response and the prediction quotient predicted treatment efficacy (page 850, col 2).  Further, Modlin exemplifies methods of using the NET gene signature to assess PRRT treatment efficacy and teaches the expression levels of the claimed genes can be used to predict response to PRRT (para 0008).  Kidd also teaches assessment of the gene expression of the claimed genes in analyzing low grade and high grade NETs and teaches that a subset of the 51 genes, which includes ARAF1, BRAF, KRAS, and RAF1 (“signalome”), ATP6V1H, OAZ2, PANK2, and PLD3 (metabolome), and NAP1L1, NOL3, and TECPR2 (proliferome), were able to differentiate tumors in both tissue and blood (see table 4, figures 3, 4 and 5). Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date, to use the method taught by Bodei for the purpose of assessing treatment efficacy of PRRT and to administer PRRT to those patients in whom the levels are indicative of positive response with a reasonable expectation of success.  
With regard to normalization to ALG9,  Modlin teaches that ALG9 is a housekeeping gene and teaches that this gene was successfully used to normalize expression of the claimed genes in NET and control samples (para 0039, 0168).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to normalize expression of the claimed genes with the housekeeping gene ALG9 because Modlin teaches to do so.  
With regard to normalization to the expression level of the claimed genes to ALG9 and using tumor grade to arrive at a score of summated expression levels and histological grade of the genes ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, PLD3, NAP1L1, NOL3, and TECPR2, Bodei teaches using summated gene expression of ARAF1, BRAF, KRAS, RAF1, ATP6V1H, OAZ2, PANK2, and PLD3 and tumor grade to arrive at a prediction quotient to assess PRRT efficacy in patients with neuroendocrine tumors.  Bodei teaches using the “signalome” and “metabolome” genes because they provided biologically relevant information about neuroendocrine tumors (page 846, col 1).  Bodei teaches that these genes provided dimensionality to the predictive capacity of a multianalyte algorithm for PRRT and also teaches that it is essential to continue to search for additional markers (page 847, col 2).  Kidd teaches assessing the NETest genes ability to predict stable vs progressive disease and to better define clinical disease (page 567, col 2).  Kidd teaches the genes in the NETest were mathematically reconfigured to different “omes” to include specific neoplastic defining hallmarks (table 4).  Kidd teaches that some of the genes in the “proliferome” (which includes NAP1L1, NOL3, and TECPR2) have been identified in NETs as markers of proliferation (page 571, col 2) and that the “proliferome” gene expression was specific to NET’s and  was significantly increased in progressive disease (page 572, col 1).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to have included analysis of NAP1L1, NOL3, and TECPR2 in the method of predicting PRRT efficacy taught ‘205 with a reasonable expectation of success.  The ordinary artisan would have been motivated to analyze additional genes because Bodei teaches to do so.  The ordinary artisan would have been motivated to include genes from the proliferome as taught by Kidd, because Kidd teaches that the expression signature of these genes was specific to NET’s and was significantly increased in progressive disease.
With regard to claims 55 and 56, in performing the method of ‘205 in view of Bodei, Modlin, and Kidd, the ordinary artisan would necessarily arrive at the predetermined cutoff value in view of the additional genes used in the PRRT efficacy score.   
With regard to claims 58-60, Modlin teaches that the expression biomarkers are DNA, RNA or protein (pages 97 and 98, para 0237-254). 
With regard to claims 62-64, Modlin teaches mRNA is reverse transcribed to cDNA and the produced cDNA expression level is detected (0245-0246).
With regard to claims 65, 66, 68-70, and 72, Modlin teaches the test sample can be blood (para 0258) or tumor (para 0256).
With regard to claims 73-76, Modlin, Bodei, and Kidd all teach analysis in high grade NET and low grade NETs.
    With regard to claims 77-78, 80-82, and 84, Bodei teaches determining PRRT efficacy for 177Lu-DOTA-Tyr3-Thr8-octreotide (177Lu-octreotate) (page 840, col 2 “PRRT protocol”).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 40, 53, 54, 57, and 61 are allowed herein.  The claims are allowable over the prior art cited in this office action because the prior art does not teach or suggest calculating a third score based on the equation in claim 40.  All other claims are rejected for the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634